The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 9-10 and 22 have been canceled by the applicant.  Claims 1-8, 11-21 and 23-26 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Chae et al., US 2014/0353069 A1 teaches an electric power steering apparatus for a vehicle. The electric power steering apparatus for a vehicle has a structure in which a motor shaft, an input shaft, a pinion shaft, and the like are coaxially disposed to improve a structure of a conventional art in which an electric motor is essentially exposed, so as to prevent interference with other structures, thereby forming a layout of the steering apparatus to be compact.
Regarding independent claim 1, Chae taken either independently or in combination with the prior art of record fails to teach or render obvious each of the first and second planetary gear stages including: a sun gear rotatable about the axis; planetary gears in meshed engagement with the sun gear and orbiting the sun gear while rotating in response to rotation of the sun gear; and a carrier connected to the planetary gears and rotatable about the axis; wherein a gear is in meshed engagement with the pinion and rotatable with the carrier of the first planetary gear stage for transferring torque from the steering wheel to the carrier of the first planetary gear stage in conjunction with the other claim limitations.  
Regarding independent claim 14, Chae taken either independently or in combination with the prior art of record fails to teach or render obvious each of the first and second planetary gear stapes including: a sun gear rotatable about the axis; planetary gears in meshed engagement with the sun gear and orbiting the sun gear while rotating in response to rotation of the sun gear; and a carrier connected to the planetary gears and rotatable about the axis in conjunction with the other claim limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668